Me. Justice Heknández
delivered the following opinion of the court:
The case submitted for the decision of this Supreme Court is an appeal prosecuted by Felipe Parson from the judgment of the District Court of San Juan sentencing him to seven years of imprisonment at hard labor and costs. The appellant was charged by the Fiscal of the district of San Juan on the 6th of August of last year with the crime of manslaughter, included in subdivision 1 of section 203 of the Penal Code, committed as follows:
“On tbe afternoon of the seventeenth day of June, 1903, and at *329tbe bouse of Agustín García, situated in tbe barrio ‘ Guzmán Abajo ’ of Río Grande, belonging to tbis judicial district, Yenancio Gutiérrez, Eustaquio Nieves and Felipe Parson were gathered together, and at tbe end of a short time a dispute arose between Nieves and Parson and insulting words were mutually exchanged by them. As a consequence of tbis dispute they attacked each other with the weapons which they carried, both of the contending parties being seriously wounded, and Eustaquio Nieves dying at the end of eight days as a result of the wounds which he received. This act is contrary to law in such cases made and provided, and against the peace and dignity of the People of Porto Rico.”
The defendant, Felipe Parson, pleaded not guilty and demanded a trial by jury, -which took place on the 26th of October, the evidence submitted by both parties being taken, in view of which the jury returned a verdict of guilty. The accused having been asked if he had any reason to allege why judgment should not be pronounced upon him in accordance with the verdict, his attorney submitted a motion for a new trial before another jury, which he was authorized to do by subdivision 6 of section 301 of the Code of Criminal Procedure, and in support thereof set forth the following reasons:
”1. Because the verdict is contrary to law, inasmuch as there was not a single eyewitness present at the time the struggle between the accused and the deceased commenced, and it is admitted that the accused made the first attack.
“2. Because it has been shown that the deceased called the accused when passing in front of the house of Agustina García at the time the latter -was serving dinner to Eustaquio Nieves Cruz, who heard him when he called the accused, who stopped when he heard the call.
”3. Because the machete of the accused which was examined by the jury presents six cuts in its edges produced by another similar weapon, which demonstrates that there was a struggle and that the accused defended himself, protecting himself with his machete after having been -wounded above the clavicle of the left arm.
“4. That while the deceased was lying on the ground from the effects of the wounds, the accused left him and ran off to call for the *331assistance of his compadre, Antonio Caraballo, who ran towards him accompanied by another person, who was the one who testified at the trial and whose name I do not remember.
‘‘5. Because the statement of the physician declares that the wounds inflicted by the accused on the deceased were not necessarily mortal, and that all of them were caused in front and while both were standing up; the death of the injured man having occurred in eight days as the result of atmospheric complications in the wound in the head. This evidence was erroneously considered by the jury, which fell into the error of law of not considering the exemption from liability arising from the fact that the accused acted in self-defense, which should have induced them to render a verdict of acquittal if only by reason of the great doubt which arose in their minds, for which reason sections 52, 54, 207, subdivision 2, section 209, subdivision 3, section 211 of the Penal Code, and section 236 of the Code of Criminal Procedure were violated.”
The judge who presided at the trial overruled the motion of the accused for the reason that it was a matter which was proper for the consideration of the jury, which had already taken it into account in rendering the verdict, and that there were not sufficient grounds specified in said motion for setting aside such verdict, to which ruling the attorney of Felipe Parson took an exception; and the court, deeming proved the fact that the accused and Eustaquio Nieves had a struggle with a machete, as a result of which the latter received a wound in the head and six other wounds, dying eight days afterwards in consequence of the first wound from a complication resulting from inflamation of the brain, and Parsons having declared that the deceased attacked him and that he continued to lawfully defend himself, without explaining the motives for the act, condemned said Parson to seven years’ imprisonment at hard labor and costs, by a judgment rendered on the said twenty-ninth day of October. From the refusal to grant a new trial and from the judgment rendered, the accused took an appeal, which was allowed, and the copies prescribed by law having been sent up to this Supreme Court, *333the appeal was conducted with the sole intervention of the Fiscal, for the reason that appellant failed to present an affidavit of insolvency as directed' by this court in an order of the 12th of February last, said Fiscal having ashed that the appeal be dismissed with costs against the appellant.
The District Court of San Juan proceeded according to law in denying the motion for a new trial, inasmuch as, according to section 265 of the Code-of Criminal Procedure, in trials for any crime, except libel, questions of law are decided by the court and questions of fact by the jury, and the latter therefore is alone competent to determine whether there is sufficient evidence for finding the defendant guilty. This does not preclude the granting of a new trial when the verdict is contrary to law or the evidence, but in order to do so it would be necessary that it be alleged and proved by means of the proper bill of exceptions that the finding of guilty was manifestedly unjust; and it would never be sufficient to allege or even to prove, when there are different pro-batory elements, that the jury had erred in giving greater weight to some elements than to others. In the present case the jury did not proceed contrary to law or contrary to the evidence taken in rendering its verdict of guilty, since the accused confessed that, having been attacked by the deceased, he had to defend himself in a lawful manner, but he failed to explain the grounds of the attack, nor was there any witness whatever who expressly testified in support of his exculpation, and the homicide is therefore neither justifiable nor excusable. There being no ground for the granting of a new trial, the trial court complied with the law in imposing upon Felipe Parson, who was found guilty by the jury, the penalty of seven years’ imprisonment within the maximum period of ten years by which section 204 of the Penal Code makes punishable the crime of manslaughter. For the foregoing reasons the motion for a new trial was properly denied, and the judgment appealed from should be affirmed, with costs against the appellants.

Affirmed.

*335' Chief Justice Quinones and Justices Figueras, Sulzbacher and MaeLeary concurred.